Citation Nr: 0906532	
Decision Date: 02/23/09    Archive Date: 03/03/09

DOCKET NO.  05-41 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a low 
back disability.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
cervical spine disability.

3.  Entitlement to a rating in excess of 20 percent for 
status post medial meniscectomy and collateral ligament 
repair with degenerative joint disease of the left knee.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The appellant is a Veteran who served on active duty from 
January 1972 to February 1976.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from a January 
2005 rating decision by the St. Petersburg RO.  Although the 
Veteran expressed disagreement with all of the issues decided 
in the January 2005 rating action, his substantive appeal 
limited the appeal to service connection for depression, 
reopening claims of service connection for low back and 
cervical spine disabilities, and an increased rating for a 
left knee disability.  Since a March 2008 rating decision 
granted service connection for major depressive disorder, the 
Veteran's appeal of that issue is satisfied and is no longer 
before the Board for consideration.  In August 2008, the 
Veteran testified at a Travel Board hearing before the 
undersigned; a transcript of this hearing is associated with 
the claims file.

The Board notes that the issue of whether new and material 
evidence was presented by the Veteran was before the RO.  
However, regardless of what the RO has done in cases such as 
this, "the Board does not have jurisdiction to consider a 
claim which it previously adjudicated unless new and material 
evidence is presented, and before the Board may reopen such a 
claim, it must so find."  Barnett v. Brown, 83 F.3d 1380, 
1383 (Fed. Cir. 1996); 38 U.S.C.A. §§ 5108, 7104(b) (West 
2002).  Although this claim does not involve a prior final 
denial by the Board but rather by the RO, the United States 
Court of Veterans Appeals has held that the same statutory 
reopening requirements apply to prior final RO decisions.  
Suttmann v. Brown, 5 Vet. App. 127, 135 (1993).  Therefore, 
the Board is required by statute to review whether new and 
material evidence has been submitted to reopen the claim, and 
the issues are so characterized on the title page of this 
decision.

The matters of service connection for a low back disability 
on de novo review, whether new and material evidence has been 
received to reopen the claim of service connection for a 
cervical spine disability, and increased rating for a left 
knee disability are remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC. VA will notify 
the appellant if any action on his part is required.


FINDINGS OF FACT

1.  An unappealed March 1979 rating decision denied service 
connection for a low back disability essentially on the basis 
that there was no evidence of a chronic disability.

2.  Evidence received since the March 1979 rating decision 
contains evidence of degenerative joint disease (DJD) and 
degenerative disc disease (DDD) of the lumbar spine, which 
are chronic disabilities; this evidence relates to an 
unestablished fact necessary to substantiate the claim of 
service connection for a low back disability, and raises a 
reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

Evidence received since the March 1979 rating decision is new 
and material and the claim of service connection for a low 
back disability may be reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt of a complete 
or substantially complete application for benefits, VA is 
required to notify the claimant and his representative, if 
any, of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b) (1) (including as amended 
effective May 30, 2008; 73 Fed. Reg. 23353 (April 30, 2008)).  
VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision 
on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
U.S. Court of Appeals for Veterans Claims (Court) held that 
the notice requirements of the VCAA applied to all 5 elements 
of a service connection claim (i.e., to include the rating 
assigned and the effective date of award).  In Kent v. 
Nicholson, 20 Vet. App. 1 (2006) the Court outlined the 
notice that is necessary in a claim to reopen.  

Inasmuch as the decision below grants the portion of the 
appellant's claim to reopen, there is no reason to belabor 
the impact of the VCAA on the matter at hand.  

II. Legal Criteria for New and Material Evidence and Service 
Connection

Generally, when a claim is disallowed, it may not be reopened 
and allowed, and a claim based on the same factual basis may 
not be considered.  38 U.S.C.A. § 7105.  However, a claim on 
which there is a final decision may be reopened if new and 
material evidence is received.  38 U.S.C.A. § 5108.  "New" 
evidence means existing evidence not previously submitted to 
agency decisionmakers.  "Material" evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id.  

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003); Justus 
v. Principi, 3 Vet. App. 510 (1992). 

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).

When there is an approximate balance in the evidence 
regarding service origin, reasonable doubt is to be resolved 
in the veteran's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.  Once the evidence is assembled, the Board is 
responsible for determining whether the preponderance of the 
evidence is against the claim. If so, the claim is denied; if 
the evidence is in support of the claim or is in equal 
balance, the claim is allowed.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).

III. Factual Background and Analysis

A March 1979 rating decision denied service connection for a 
low back disability, essentially a finding that a chronic low 
back disability was not shown.  Evidence considered at that 
time consisted of the Veteran's service treatment records 
(STRs) and a February 1979 VA examination.  

Evidence added to the record since the March 1979 denial of 
service connection for a low back disability includes VA 
treatment records from March 1981 to November 2006 and an 
April 2008 VA record, VA examinations in September 1992 and 
April 2007, Social Security records, 1997 chiropractic 
treatment records, a May 1999 statement from a chiropractor, 
a June 1999 statement from a Ph.D., and an August 2008 Travel 
Board hearing transcript.  Upon review of this evidence, the 
Board finds that it contains both new and material evidence 
as it includes evidence of a chronic low back disability.  VA 
treatment records note low back complaints, treatment, and 
diagnoses.  More specifically, November 1990 X-rays and May 
2004 magnetic resonance imaging (MRI) studies revealed DJD 
and DDD of the lumbar spine.  This evidence is new because it 
was not of record when the claim was denied in March 1979.  
This evidence is material because it indicates the Veteran 
has a chronic low back disability, which was an unestablished 
fact in March 1979.  When this evidence is considered with 
the other evidence of record, namely complaints of low back 
pain noted in service, it raises a reasonably possibility of 
substantiating the claim.  Thus, the evidence is new and 
material and the Veteran's claim is reopened.


ORDER

The appeal to reopen a claim of service connection for a low 
back disability is granted.


REMAND

Since the claim of service connection for a low back 
disability has been reopened, the analysis proceeds to de 
novo review.  As noted in the decision above, the Veteran's 
STRs include complaints of low back pain.  In particular, 
February 1972 and May 1974 records note his complaints of 
back pain; however, there was no follow-up on these 
complaints in the evaluations or assessment.  In August 2008, 
the Veteran testified that he did a lot of lifting in service 
when he worked in supply.  His DD Form 214 reflects his 
military occupational specialty (MOS) was inventory 
management specialist.  Post service treatment records 
contain diagnoses of DJD and DDD.  In light of the complaints 
of low back pain noted in service, the type of work performed 
in service,  and post service diagnoses of chronic low back 
disability, an opinion regarding the etiology of the 
Veteran's current low back disability is warranted.  See 38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2008).  The veteran further testified in August 2008 that 
the instability of his service-connected knee has affected 
his low back.  The matter of secondary service connection has 
also been developed during the pendency of this appeal.  

Also on appeal is the Veteran's petition to reopen a claim of 
service connection for a cervical spine disability.  
Following receipt of the Veteran's claim, the RO sent him a 
May 2004 letter that contains inaccurate information that is 
both prejudicial to the veteran and not Kent-compliant.  Kent 
requires the notice to describe, with some specificity, the 
basis of the prior denial and of the kind of evidence needed 
to reopen the claim.  Therefore, the question of what 
constitutes new and material evidence to reopen a claim for 
service connection depends on the basis on which the prior 
claim was denied.  

The May 2004 letter stated that the Veteran's claim for 
service connection was previously denied in December 1992 on 
the basis that there was no evidence of a relationship 
between the cervical spine condition and the left knee 
condition and that to reopen the claim evidence must be 
submitted that relates to this fact.  Although the December 
1992 rating decision did deny secondary service connection 
for a cervical spine disability, the May 2004 claim received 
was to reopen a claim for direct service connection.  Thus, 
the Veteran should have been informed of the basis for the 
denial of direct service connection.  Notably, a March 2000 
Board decision declined to reopen the claim of service 
connection for a cervical spine disability, finding that the 
evidence received did not provide any new facts showing that 
the Veteran's cervical spine disability was related to his 
service.  Since the basis for the denial of direct service 
connection is significantly different from secondary service 
connection, the Veteran must be given the correct notice. 

The Veteran also seeks a rating increase for his service-
connected left knee disability.  Notably, the disability 
involves arthritis and instability of the knee.  With this in 
mind, the Board finds that the April 2005 VA examination is 
inadequate for rating purposes.  The examination addresses 
the criteria pertinent to rating arthritis of the left knee, 
but fails to address the level of instability in the knee.  
Consequently, another examination is needed.

Finally, the Veteran testified in August 2008 that total left 
knee replacement surgery was postponed until he was able to 
lose approximately 50 pounds.  Since it is unknown if the 
surgery has been completed, ongoing VA treatment records 
since August 2008 should be secured as they may reflect 
additional treatment or surgery of the left knee.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran corrective notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), in compliance with the 
holding of the Court in Kent, supra, that 
includes an explanation as to the 
evidence and information that is 
necessary to reopen the claim of 
entitlement to service connection for a 
cervical spine disability.  The notice 
must also describe the basis for the 
Board not reopening the claim in March 
2000 and describe what evidence would be 
necessary to substantiate the element 
required to establish service connection 
that was found insufficient in that 
previous denial.  Provide the Veteran 
with appropriate VCAA notice regarding 
his secondary service connection claim.  
He should have an opportunity to respond.

2.  Secure for association with the 
claims file all VA treatment records from 
August 2008 to the present that relate to 
the relevant disabilities, to include, if 
any, an operative report for total left 
knee replacement.  

3. Arrange for a VA orthopedic 
examination by a physician to determine 
the nature and likely etiology of the 
Veteran's back disabilities and to 
ascertain the severity of his left knee 
disability.  The examiner must review the 
appellant's claims file in conjunction 
with the examination.  

A.  Based on review of the record and 
examination of the Veteran, the examining 
physician should opinion whether the 
Veteran's current low back disability is 
at least as likely as not (50 percent or 
better probability) related to his 
service or any incident therein.  

The examiner should also review the VA 
examination in April 2007 and indicate 
whether the additional evidence of record 
has changed the nexus opinions of the 
cervical spine disability and low back 
disability as secondary to the left knee 
disorder.  

The examiner must provide an explanation 
of the rationale for the opinion.

B.  The examiner must perform all 
indicated tests and studies to determine 
the severity of the Veteran's left knee 
disability; all findings should be 
reported in detail and address applicable 
VA rating criteria.  The examiner should 
report limitation of motion in degrees 
and include (in degrees) any functional 
limitation of motion due to pain.  The 
examiner should also offer an opinion as 
to the extent, if any, of additional 
functional loss due to incoordination, 
weakness, and fatigue, including during 
flare-ups (in degrees of motion, to the 
extent possible).  The examiner must 
address the extent of any left knee 
subluxation or lateral instability and 
report whether it is slight, moderate, or 
severe.

4.  Undertake any additional development 
deemed necessary and re-adjudicate these 
claims.  If any issue remains denied, 
issue an appropriate supplemental 
statement of the case, and afford the 
Veteran and his representative the 
opportunity to respond.  The case should 
then be returned to the Board, if in 
order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).
These claims must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2008). 



______________________________________________
M. Sabulsky
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


